DETAILED ACTION
This is in response to the applicant’s communication filed on 01 December 2020, wherein:
Claims 1, 3-9, 11-15, and 21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-15, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claims 1, 9, and 21 are similar independent claims and are addressed together.  Claims 1, 9, and 21 recite a device and therefore, fall into a statutory category.  
  
Step 2A – Prong 1 (Is a Judicial Exception Recited?): The claim as a whole recites a notarization device for providing a notarization transaction, which is a method of organizing human interactions (specifically a commercial or legal interaction).  The claimed invention is a device that allows for users to display messages, obtain images, receive a document, apply a notarization signature, scan one or more documents, transmit data, receive biometric data, capture images, transmit the biometric data, receive processed biometric data, capture images, receive a scanned image, analyzing the scanned image, receive document data, analyze document data to identify a signature identity, compare the biometric data, user identification data, and signature identity, based on the comparison, emboss the document, record time stamp information, display a message, capture second images, analyze the images, receive a scanned, signed version of the document, compare the signature on the scanned, signed document with a signature relating to the scanned image of the user identifier, based on the comparison, receive a scanned, signed, notarized version of the document, and transmit a notarization confirmation, which is a method of commercial or legal interactions.   Notarizing documents and conveying the notarized documents have long been performed as a legal interaction.  A notarized document is commonly required for real property sales, for example.  The limitations which are considered abstract are apply a notarization signature, analyzing the scanned image, analyzing document data, comparing the data, based on the comparison, emboss the document, analyze the images, comparing signatures, and based on the signature comparison, receive a scanned, signed, and notarized version of the document.  The Examiner further notes that all of these limitations which are identified as abstract are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (other than actually receiving the document, which may be on paper).   Therefore, the claims qualify as both a method of organizing human interactions and a mental process.  The recitation of generic components (the processor, display, sensors, document feeder, printer, scanner, transceiver, and memory) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  The claim as a whole merely describes how to generally “apply” the concept of notarization issues in a computer environment.  In particular, the claim recites the additional elements of the processor, display, sensors, document feeder, printer, scanner, transceiver, and memory.  These general computing devices are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that they amounts to no more than mere instructions to apply the exception using generic computer components.  Additionally, the displaying messages, obtaining images, receiving a document, scanning one or more documents, transmitting data, receiving biometric data, capturing images, transmitting the biometric data, receiving processed biometric data, capturing images, receiving a scanned image, receiving document data, recording time stamp information, displaying a message, capturing second images, receiving a scanned, signed version of the document, and transmitting a notarization confirmation limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): As noted previously, the claim as a whole merely describes how to generally “apply” the concepts of displaying, receiving, capturing, analyzing, transmitting, comparing, transmitting data, embossing a document, and displaying data in order to perform a notarization transaction in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is not patent eligible.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “displaying messages, obtaining images, receiving a document, scanning one or more documents, transmitting data, receiving biometric data, capturing images, transmitting the biometric data, receiving processed biometric data, capturing images, receiving a scanned image, receiving document data, recording time stamp information, displaying a message, capturing second images, receiving a scanned, signed version of the document, and transmitting a notarization confirmation” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, identifying storing information in memory as WURC, as recognized by Versata, identifying electronic recordkeeping as WURC, as recognized by Alice, and identifying presenting offers (i.e., displaying data) as WURC, as recognized by OIP Techs).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 3-8 and 11-15 merely add further details of the abstract steps/elements recited in claims 1 and 9 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 3-8 and 11-15 are also non-statutory subject matter.

Dependent claims 3 and 11 further limit the abstract idea by introducing the element of receiving a request, receiving new data, analyzing the new data, digitalizing the new data, and transmitting the digitalized data, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 3 and 11 are also non-statutory subject matter.

Dependent claims 4 and 12 further limit the abstract idea by introducing the element of receiving an authentication request and transmitting the time stamp and document, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 4 and 12 are also non-statutory subject matter.

Dependent claims 5 and 6 further limits the abstract idea by introducing the elements of receiving images, analyzing images, and comparing images, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The limitations regarding analyzing and comparing are considered part of the abstract idea and/or insignificant pre-solution activity.  The limitation regarding receiving images is considered insignificant extra-solution activity.  Therefore, dependent claims 5 and 6 are also non-statutory subject matter.

Dependent claims 7 and 14 further limit the abstract idea by introducing the element of receiving additional biometric data, transmit the additional data, receive additional processed biometric data, receive additional user identification data, compare the additional processed biometric data and additional user identification data, and send display information to a display, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 7 and 14 are also non-statutory subject matter.

Dependent claim 8 and 15 further limit the abstract idea by introducing the element of receiving and transmitting information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 8 and 15 are also non-statutory subject matter.

Dependent claim 13 further limits the abstract idea by introducing the elements of prior to receiving biometric data, receive a request to create a new account, receive facial data, display a message, receive an image, compare the facial data to the image, and transmit a request to the server to create a new user account, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 13 is also non-statutory subject matter.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention is directed towards the abstract idea of organizing human interactions.  Lacking significantly more for the remainder of the claim, the invention is nothing more than an abstract idea.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8, 9, 11-13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Triola (US 20120072837), in view of Lacey (US 20150095352), in view of Krishan (US 20050289079), in view of Kwak (US 20080243528), in view of Bialostok et al. (US 20130325728), in view of Macciola et al. (US 20130182002), and further in view of Raduchel (US 10122535).

Referring to claim 1:
Triola discloses a notarization device for providing a notarization transaction to notarize a document, the notarization device comprising:  

a processor (Triola [0134] …one processor…[0134]); 

a display in communication with the processor (Triola [0135] …a display…[0135]), the display configured to present one or more messages relating to notarizing a document, the one or more messages comprising a first message, a second message, a third message, and a fourth message, the first message comprising a request to receive biometric data (Triola [0081][0082][0087] where [0081] indicates instructions are transmitted to the parties and [0082] states that the parties may be identified by biometric data, such as thumb-print, which would indicate that the parties are instructed to provide the data), the second message comprising a request to insert the document (Triola [0081][0084][0087] where the users may scan the document upon demand in [0084] and users may be prompted to fax documents in [0087], which is interpreted as prompting insertion of the document), the third message comprising a request to present the document to be notarized to the notarization device (Triola [0083] and Fig. 18 …the Submitter 12 is prompted to upload the document(s)…[0083]), and the fourth message comprising a request to sign the document to be notarized (Triola [0086][0087] Each party…can be prompted to…sign electronically…[0087]); 

an image sensor in communication with the processor, the image sensor configured to obtain images of a user of the automated notarization device (Triola [0099] Parties, recipients, etc. may need (or be requested) to verify/witness identity before they can open and review the document(s) by electronic means and/or independent third party person-to-person electronic, digital, webcam, video stream, etc. meeting (audio/visual) that can be recorded and stored[0099]); 

a biometric sensor in communication with the processor (Triola [0069][0082][0118] where fingerprints, etc. may be used to verify the user, requiring a biometric sensor);

a notarization printer in communication with the processor... (Triola [0034][0097][0118] The agreement can be electronically signed by all the parties, witnessed, notarized (e.g., virtual notary, e-notarization), etc.,…Printing and faxing of the document can be accomplished as well[0118]); 

a scanner in communication with the processor... (Triola [0084] Parties also have the ability to retrieve, copy, and scan original paper-based documents…[0084]); 

a transceiver in communication with the processor, the transceiver configured to transmit biometric data and notarization confirmations to a remote server (Triola [0064]-[0069][0072][0080][0122][0124] [0137] …communications interface 624…[0137] where there is online authentication using biometrics, which requires transmitting biometric data and authentication of notaries, which requires notarization confirmations and further, the type of data transmitted does not affect the structure of the system or the steps of the method, and therefore, receives little patentable weight); and 

a non-transitory memory storing instructions that, when executed by the processor, cause the processor to perform processing (Triola [0135] …secondary memory 610…[0135]) comprising: 

receive biometric data from the biometric sensor (Triola [0069][0082][0118] The agreement can be electronically signed by all the parties, witnessed, notarized (e.g., virtual notary, e-notarization), etc., using verification techniques including electronic, fingerprints, retina scan, video certification (e.g., web cams), etc. These can be done at any time from anywhere…[0118]); 

transmit the biometric data to a server remote from the automated notarization device (Triola [0080]-[0082] and Fig. 1 In step 216 the identification of all parties is authenticated. This can occur in a number of ways, including but not limited to on-line digital signature, thumb-print, voice, video fingerprint, retinal scan, video signature authentication, video recording of transactions, digital certificate authentication, etc. Steps 214-216 can be performed, e.g., by the identification and authentication module 6 of FIG. 1[0082] where the Submitter/Recipient is shown at 12, 14, and N in Fig. 1 and the ID and Authentication Module is shown at 6 and where the information would pass through the internet, as shown in Fig. 1, to be transmitting from Submitter/Recipient at 12, 14, and N to Module 6); 

receive processed biometric data, the processed biometric data comprising information relating to a user identity (Triola [0080]-[0082] and Fig. 1 In step 216 the identification of all parties is authenticated. This can occur in a number of ways, including but not limited to on-line digital signature, thumb-print, voice, video fingerprint, retinal scan, video signature authentication, video recording of transactions, digital certificate authentication, etc. Steps 214-216 can be performed, e.g., by the identification and authentication module 6 of FIG. 1[0082] where, in order to perform the authentication, Module 6 must receive the biometric data from Submitter/Recipient 12, 14, and N); 

capture a plurality of first images of the user associated with the biometric data received from the biometric sensor (Triola [0069][0082][0099][0118] In step 216 the identification of all parties is authenticated. This can occur in a number of ways, including but not limited to on-line digital signature, thumb-print, voice, video fingerprint, retinal scan, video signature authentication, video recording of transactions, digital certificate authentication, etc. Steps 214-216 can be performed, e.g., by the identification and authentication module 6 of FIG. 1[0082] where video recording transactions captures a plurality of images of the users);

receive document data, the document data relating to one or more pages of a document, the document data generated by the scanner (Triola [0084] Parties also have the ability to retrieve, copy, and scan original paper-based documents and upload them into the portal 10 on demand[0084]); 

record time stamp information relating to the notarization transaction (Triola [0101] The e-signature can therefore show, for example, the signor's name and a time stamp (date and time) that he e-signed the document…[0101]);

capture a plurality of second images of the user signing the document to be notarized, where the images are captured based on the prompt to sign the document (Triola [0071][0114][0118] where in [0071] users are prompted to use the system to sign a document and The agreement can be electronically signed by all the parties, witnessed, notarized (e.g., virtual notary, e-notarization), etc., using verification techniques including electronic, fingerprints, retina scan, video certification (e.g., web cams), etc.[0118]);

receive a scanned, signed version of the document, the scanned, signed version of the document generated by the scanner (Triola [0118] where faxing a document includes scanning the document); 

...transmit the notarization confirmation, the notarization confirmation including a digital copy of the scanned, signed, notarized version of the document (Triola [0116] Provide electronic delivery of documents that can be presented for parties to view, sign, notarize, authenticate, execute, and return via electronic transmission[0116]), 

. . . wherein each of the processor (Triola [0133][0134] Fig. 6 . . . processor 604[0133]), the display (Triola [0135] and Fig. 6 . . . a display interface 602[0135]), the image sensor (Triola [0099] webcam[0099]),. . . the biometric sensor (Triola [0082][0118] where fingerprint verification requires a biometric sensor), the notarization printer (Triola [0087][0118] where printing documents to sign and fax requires a printer), . . . the transceiver (Triola [0137] . . . communications interface 624 . . . [0137]), and the non-transitory memory (Triola [0135] where the secondary memory is present in computer system 600) are physically present in the notarization device, and wherein the document is a physical document (Triola [0087] where the parties can print/sign/fax documents to the portal, and printing a document provides a physical document).

Triola discloses a system for managing digital transactions including executing contracts (see abstract).  Triola does not disclose analyzing the scanned image to identify a user name associated with the user identifier; analyze the document data using optical character recognition to identify a signature identity; analyze the plurality of first images to identify a first individual and the plurality of second images to identify a second individual, wherein the analyzing the plurality of first images and the plurality of second images further comprises comparing the first individual to the second individual.

However, Lacey teaches a similar system for sharing verified identity documents.  Lacey teaches analyzing the scanned image to identify a user name associated with the user identifier (Lacey [0017][0096]-[0099] where the system extracts the user’s name from the driver’s license); analyze the document data using optical character recognition to identify a signature identity (Lacey [0039][0181] …using optical character recognition to recognize and extract non-computer readable text from documents, as well as locating and extracting photographs, images, holograms, laser perforations, signatures…[0039]); and analyze the plurality of first images to identify a first individual and the plurality of second images to identify a second individual, wherein the analyzing the plurality of first images and the plurality of second images further comprises comparing the first individual to the second individual (Lacey [0039]-[0041][0056]-[0060] ...determining whether a photograph of a user extracted from a document matches a captured photograph of the user (e.g., a photograph captured by the image capture device 214)...[0040]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola to incorporate analyzing a scanned image and using OCR to identify a signature identity and analyzing images as taught by Lacey because this would provide a manner for extracting information from documents (Lacey [0039]), thus aiding the user by providing desired information.

Triola, as modified by Lacey, discloses a system for managing digital transactions including executing contracts (see abstract).  Triola, as modified by Lacey, does not disclose compare the processed biometric data, the user identification data, and the signature identity to provide identity verification.

However, Krishnan teaches a similar system for identifying individuals (see abstract).  Krishnan teaches compare the processed biometric data, the name, and the signature identity to provide identity verification (Krishnan [0021][0104] ...the identification information may include one or more of a name...[0021] and If, in step 1010, the received biometric information does match the stored biometric information, the identity verification system may report that the participant identity is verified. In some embodiments of the invention, the identity verification system may report that the participant identity is verified only if the received identity information matches the stored identity information and the received biometric information matches the stored biometric information[0104] where the received identity information is interpreted as the user identification data and the stored identity information is interpreted as the signature identity).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola and Lacey to incorporate comparing the data as taught by Krishnan because this would provide a manner for verifying a participant (Krishnan [0104]), thus aiding the user by providing desired information.

Triola, as modified by Lacey and Krishnan, discloses a system for managing digital transactions including executing contracts.  Triola, as modified by Lacey and Krishnan, does not explicitly disclose the notarization printer configured to apply a notarization signature to the document, based on identity verification, send an emboss signal to the notarization printer, the emboss signal causing the notarization printer to embossing the one or more pages of the document with a notarization signature; and display the fourth message based on identity verification.

However, Kwak teaches a similar system for signing or notarizing a document (see abstract).  Kwak teaches the notarization printer configured to apply a notarization signature to the document (Kwak [0019] ...document 104, including the signature of second party 114 and the signature and notary seal of remote agent 116 may be printed[0019]), based on identity verification, send an emboss signal to the notarization printer, the emboss signal causing the notarization printer to embossing the one or more pages of the document with a notarization signature (Kwak [0021]-[0023] where the user is only allowed access to the document …following the presentation of the appropriate identification…[0021] and following this, the notary seal may be applied to a document by a printer, as in [0023]); and display the fourth message based on identity verification (Kwak [0019] where the return of the printed document with the signatures and seal is interpreted as displaying a fourth message, where the document itself is the message).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola, Lacey, and Krishnan to incorporate applying a notarization signature to the document, sending an emboss signal based on identity verification, and displaying a message as taught by Kwak because this would provide a manner for providing a document to a party (Kwak [0024]), thus aiding the user by providing a needed notarized document.

Triola, as modified by Lacey, Krishnan, and Kwak, discloses a system for managing digital transactions including executing contracts.  Triola, as modified by Lacey, Krishnan, and Kwak, does not disclose receive user identification data comprising a scanned image of a user identifier relating to the user identity, the user identification data generated by the scanner; compare the signature on the scanned, signed version of the document with a signature relating to the scanned image of the user identifier; based on comparing the signature on the scanned, signed version of the document with a signature relating to the scanned image of the user identifier, receive a scanned, signed, notarized version of the document, wherein the user identifier is a driver license comprising at least a signature and a name of the user.

However, Bialostok teaches a similar system for electronically journaling notarial acts (see abstract).  Bialostok teaches receive a scanned image of a user identifier, the scanned image generated by the scanner (Bialostok [0061] …utilizing camera 122 (or other scanning capabilities of mobile device 120 notary 150 electronically creates a record of the identification 146, presented by signer 142 at the notarial act…[0061]);2 of 11EAST\1 66371486.1Application Serial No. 16/030,362Docket No.: 359025-100089 Client Ref. P2352-UScompare the signature on the scanned, signed version of the document with a signature relating to the scanned image of the user identifier (Bialostok [0061], claim 17 …comparing, using the configured processor, the electronic version of the particular individual's signature to another electronic signature obtained from the government-issued identification using the mobile device…[claim 17]); based on comparing the signature on the scanned, signed version of the document with a signature relating to the scanned image of the user identifier, receive a scanned, signed, notarized version of the document (Bialostok [0020][0053][0061][0062], claim 17 …the various methods and systems described herein can be configured to require one or more verifications (such as against one or more databases, such as the government database referenced above) prior to enabling a certification of one or more documents and/or transactions such as notarial acts[0062]), wherein the user identifier is a driver license comprising at least a signature and a name of the user (Bialostok [0033][0061], claim 17 …drivers’ license..[0061]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola, Lacey, Krishnan, and Kwak to incorporate receiving user identification in the form of a drivers’ license, comparing the signatures, and receiving a notarized document as taught by Bialostok because this would provide a manner for verifying an individual’s identity (Bialostok at claim 17), thus aiding the user by providing desired information.

Triola, as modified by Lacey, Krishnan, Kwak, and Bialostok, discloses a system for managing digital transactions including executing contracts.  Triola, as modified by Lacey, Krishnan, Kwak, and Bialostok does not disclose a document feeder configured to receive the document to be notarized, and ...the scanner configured to scan one or more documents received through the document feeder.

However, Macciola teaches a related system for processing digital images (abstract).  Macciola teaches a document feeder configured to receive the document to be notarized, and ...the scanner configured to scan one or more documents received through the document feeder; and wherein . . . the document feeder . . . [and] the scanner . . . are physically present in the notarization device (Macciola [0498] ...the mobile scanner may scan one or more documents, e.g. documents positioned in an automatic document feeder (ADF) of the mobile scanner[0498]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola, Lacey, Krishnan, Kwak, and Bialostok to incorporate a document feeder as taught by Macciola because this would provide a manner for scanning documents (Macciola [0498]), thus aiding the user by performing a desired service.

Triola, as modified by Lacey, Krishnan, Kwak, and Bialostok, discloses a system for managing digital transactions including executing contracts.  Triola, as modified by Lacey, Krishnan, Kwak, and Bialostok does not disclose based on analyzing the plurality of first images and the plurality of second images, transmit the notarization confirmation..., and wherein a human notary public is not involved in the notarization transaction.

However, Raduchel teaches a similar system for electronic document notarization.  Raduchel teaches based on analyzing the plurality of first images and the plurality of second images, transmit the notarization confirmation... (Raduchel 10:49-11:33 and Fig. 5 where the server compares images and, if the images match – see Fig. 5 at 530, continues the transaction, which results in providing the notarized version of the document to the user at 560), and wherein a human notary public is not involved in the notarization transaction (Raduchel 2:40-3:39 where an electronic notarization service is provided which does not involve a human notary public and further, Examiner notes that the lack of involvement of a human notary public does not affect the structure of the device or the steps of the method, and therefore, receives little patentable weight – see MPEP 2111.04).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola, Lacey, Krishnan, Kwak, Bialostok, and Macciola to incorporate based on analyzing the images, transmit a notification, and wherein a human notary public is not involved as taught by Raduchel because this would provide a manner for electronic notarization of a document (Raduchel 2:40-51), thus aiding the user by performing a desired service.

Referring to claim 3:
Triola discloses wherein the processing further comprises: 

receive a request to create a new user profile (Triola [0080] providing names/email addresses of the recipients is interpreted as receiving the request); 

receive new user biometric data (Triola [0069][0082][0118] The agreement can be electronically signed by all the parties, witnessed, notarized (e.g., virtual notary, e-notarization), etc., using verification techniques including electronic, fingerprints, retina scan, video certification (e.g., web cams), etc. These can be done at any time from anywhere using the techniques taught herein[0118]); 

analyze the new user biometric data (Triola [0082] authentication requires analysis); 

digitalize the new user biometric data (Triola [0082] online digital signature requires digitalizing); and 

transmit the digitalized biometric data to the server (Triola [0080]-[0082] and Fig. 1 ).

Referring to claim 4:
Triola discloses wherein the processing further comprises: 

receive a request to authenticate the notarization transaction from an authentication server remote from the automated notarization device (Triola [0072][0118] and Fig. 1 FIG. 1 shows an example aspect of the invention using the Internet, wherein the invention is implemented on an on-demand website or portal 10 including a server or web server that hosts the website…[0072]); and 

based on the request to authenticate the notarization transaction, transmit the time stamp information and the scanned, signed document to the requesting server (Triola [0101][0116] The e-signature can therefore show, for example, the signor's name and a time stamp (date and time) that he e-signed the document, along with the e-signor's email address and IP address[0101]).

Referring to claim 8:
Triola, as modified by Lacey, discloses wherein the processing further comprises: 

receive user profile information, the user profile information received from the image sensor (Lacey [0103] …photograph of the user captured by the client device 102-1…[0103]); 

transmit the user profile information to the server (Lacey [0103][0016][0017] and Fig. 1 …performed by the biometric analysis module 234…[0103]); 

receive processed user profile information, the processed user profile information relating to the user profile information (Lacey [0094][0095] …capturing a digital image of a physical document…[0095]); and 

transmit the additional biometric data to the server (Lacey [0016][0017][0102] …uploaded to the user’s account…[0102]); and 

receive the additional processed biometric data (Lacey [0102] …uploaded…[0102]).

Triola, as modified by Lacey, Krishan, and Kwak, discloses wherein the sending an emboss signal request is further based on receiving the additional processed biometric data (Kwak [0021]-[0023] where the document is notarized …following the presentation of the appropriate identification and/or information by second party 114…[0021]).

Referring to claim 9:
Claim 9 is rejected on the same basis as claim 1, with the following additions:

Triola discloses a notarization device comprising a non-transitory computer readable medium having stored thereon software instructions that, when executed by a processor, cause the processor to perform an automated notarization transaction (Triola [0118][0135] As will be appreciated, the removable storage unit 618 includes a computer-usable storage medium having stored therein computer software and/or data[0135]); receive a first plurality of images when the biometric data is received by the biometric sensor, wherein the first plurality of images are captured by an image sensor (Triola [0069][0082][0099][0118] In step 216 the identification of all parties is authenticated. This can occur in a number of ways, including but not limited to on-line digital signature, thumb-print, voice, video fingerprint, retinal scan, video signature authentication, video recording of transactions, digital certificate authentication, etc. Steps 214-216 can be performed, e.g., by the identification and authentication module 6 of FIG. 1[0082] where the information required for the authentication, i.e., fingerprint, etc., is captured by an image sensor and received by the computer); and receive a second plurality of images after capturing the biometric data by the image sensor (Triola [0082]-[0084] and Fig. 2A In step 216 the identification of all parties is authenticated. This can occur in a number of ways, including but not limited to on-line digital signature, thumb-print, voice, video fingerprint, retinal scan, video signature authentication, video recording of transactions, digital certificate authentication, etc.[0082] and where step 218 may be accomplished by taking a picture of each page of the document, as described in [0083] and [0084] and where Fig. 2A shows step 216 being performed before step 218). 

Triola, as modified by Lacey, Krishnan, and Kwak teaches ...emboss the document with a notarization symbol by a notarization printer in the notarization device (Kwak [0022] where the printer may be physically located at local location 106[0022]).

Referring to claim 11:
Claim 11 is rejected on the same basis as claim 3.

Referring to claim 12:
Claim 12 is rejected on the same basis as claim 4.

Referring to claim 13:
Triola discloses wherein the processing further comprises: prior to receiving biometric data from the biometric sensor, receive a request to create a new user account (Triola [0080] providing names/email addresses of the recipients is interpreted as receiving the request); 

Triola, as modified by Lacey, discloses receive facial data, the facial data received from the image sensor (Lacey [0029] The (optional) biometric capture device 217 includes devices and/or components for capturing biometric data from a person…In some implementations, it is a facial scanner[0029]); display a message to the user, the message requesting a user photo (Lacey [0170] For example, a client may be asked to capture photographs of themselves from different angles, under different lighting conditions, with or without glasses or other obstructions, with different facial expressions, or the like[0170]); receive an image of the user photo (Lacey [0166] In some implementations, a user provides one or more reference photographs of him or herself[0166]); compare the facial data to the user photo (Lacey [0197] The photograph from the document is then compared to the reference photograph(s) to determine if they substantially match[0167]); and in response to comparing the facial data to the user photo, transmit a request to the server to create a new user account based on the request to create a new user account, the request comprising at least one of the facial data and the user photo image (Lacey [0076][0077][0092] an account generation module 424 for generating accounts for users based on information provided (and/or verified) by the users or by other entities, and storing the accounts (and associated information) in the user account database 106[0076]).

Referring to claim 15:
Claim 15 is rejected on the same basis as claim 8.

Referring to claim 21:
Triola discloses a notarization device for automatically notarizing a document comprising: 

a display configured to present one or more messages relating to notarizing the document to be notarized, the one or more messages comprising a first message, a second message, a third message, and a fourth message, the first message comprising a request to receive biometric data (Triola [0081][0082][0087] where [0081] indicates instructions are transmitted to the parties and [0082] states that the parties may be identified by biometric data, such as thumb-print, which would indicate that the parties are instructed to provide the data), the second message comprising a request to insert the document (Triola [0081][0084][0087] where the users may scan the document upon demand in [0084] and users may be prompted to fax documents in [0087], which is interpreted as prompting insertion of the document), the third message comprising a request to present the document to be notarized to the notarization device (Triola [0083] and Fig. 18 …the Submitter 12 is prompted to upload the document(s)…[0083]), and the fourth message comprising a request to sign the document to be notarized (Triola [0086][0087] Each party…can be prompted to…sign electronically…[0087]) ; 

a fingerprint sensor configured to receive user input data comprising one or more fingerprints (Triola [0069][0082][0118] where fingerprints, etc. may be used to verify the user, requiring a fingerprint sensor); 

a transceiver configured to communicate with a remote server, the transceiver further configured to transmit data associated with the user input data to the remote server, receive user authentication data from the remote server, and transmit notarization event data to the remote server, wherein the notarization event data comprises a notarization device identifier associated with the notarization device, a time identifier, and a date identifier (Triola [0071][0080]-[0082][0101][0122] and Fig. 1 In step 216 the identification of all parties is authenticated. This can occur in a number of ways, including but not limited to on-line digital signature, thumb-print, voice, video fingerprint, retinal scan, video signature authentication, video recording of transactions, digital certificate authentication, etc. Steps 214-216 can be performed, e.g., by the identification and authentication module 6 of FIG. 1[0082] and [0101] The e-signature can therefore show, for example, the signor's name and a time stamp (date and time) that he e-signed the document…[0101] and …communications interface 624…[0137]); 

a scanner configured to scan the document to be notarized…, the scanner further configured to scan a user identifier comprising at least a user name and a user signature, and scan a signed, notarized version of the document (Triola [0084][0087][0101][0107][0118] Parties also have the ability to retrieve, copy, and scan original paper-based documents…[0084] and The agreement can be electronically signed by all the parties, witnessed, notarized (e.g., virtual notary, e-notarization), etc.,…Printing and faxing of the document can be accomplished as well. A "print-sign-fax" feature enables a person to print, sign, and fax a document…[0118] where faxing involves scanning a document); 

an image sensor configured to capture a plurality of first images and a plurality of second images, the plurality of first images captured after the fingerprint sensor receives the user input data (Triola [0069][0082]-[0084][0099][0118] and Fig. 2A In step 216 the identification of all parties is authenticated. This can occur in a number of ways, including but not limited to on-line digital signature, thumb-print, voice, video fingerprint, retinal scan, video signature authentication, video recording of transactions, digital certificate authentication, etc.[0082] and where step 218 may be accomplished by taking a picture of each page of the document, which are interpreted as the first images, as described in [0083] and [0084] and where Fig. 2A shows step 216 being performed before step 218 and where the second images may be the images required to verify the user, such as that of a fingerprint); 

. . . wherein the display (Triola [0135] and Fig. 6 . . . a display interface 602[0135]), the fingerprint sensor (Triola [0082][0118] where fingerprint verification requires a fingerprint sensor), the transceiver (Triola [0137] . . . communications interface 624 . . . [0137]), . . . the scanner (Triola [0087] where faxing requires scanning), the image sensor (Triola [0099] webcam[0099]), and the notarization printer (Triola [0087][0118] where printing documents to sign and fax requires a printer),  are integrated with the notarization device (where Examiner interprets “integrated” to mean that the various components are connected in some fashion, whether physically or electronically), and wherein . . . software instructions are stored on a non-transitory computer readable medium memory (Triola [0135] where the secondary memory is present in computer system 600) that is integrated with the notarization device.

Triola discloses a system for managing digital transactions including executing contracts (see abstract).  Triola does not disclose a third set of software instructions configured to analyze the plurality of first images to identify a first user and the plurality of second images to identify a second user, and further configured to compare the first user and the second user to confirm a match.

However, Lacey teaches a similar system for sharing verified identity documents.  Lacey teaches a third set of software instructions configured to analyze the plurality of first images to identify a first user and the plurality of second images to identify a second user, and further configured to compare the first user and the second user to confirm a match (Lacey [0039]-[0041][0056]-[0060] ...determining whether a photograph of a user extracted from a document matches a captured photograph of the user (e.g., a photograph captured by the image capture device 214)...[0040]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola to incorporate analyzing images as taught by Lacey because this would provide a manner for extracting information from documents (Lacey [0039]), thus aiding the user by providing desired information.

Triola, as modified by Lacey, discloses a system for managing digital transactions including executing contracts (see abstract).  Triola, as modified by Lacey, does not disclose a second set of software instructions configured to compare the user authentication data, the signature identity, and the user name, and further configured to authenticate a user of the notarization device based on the comparison of the user authentication data, the signature identity, and the user name.

However, Krishnan teaches a similar system for identifying individuals (see abstract).  Krishnan teaches a second set of software instructions configured to compare the user authentication data, the signature identity, and the user name, and further configured to authenticate a user of the notarization device based on the comparison of the user authentication data, the signature identity, and the user name (Krishnan [0104] If, in step 1010, the received biometric information does match the stored biometric information, the identity verification system may report that the participant identity is verified. In some embodiments of the invention, the identity verification system may report that the participant identity is verified only if the received identity information matches the stored identity information and the received biometric information matches the stored biometric information[0104]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola and Lacey to incorporate comparing the data as taught by Krishnan because this would provide a manner for verifying a participant (Krishnan [0104]), thus aiding the user by providing desired information.

Triola, as modified by Lacey and Krishnan, discloses a system for managing digital transactions including executing contracts (see abstract).  Triola, as modified by Lacey and Krishnan, does not disclose a notarization printer configured to emboss a document with a notarization symbol, and further configured to emboss the document in response to comparing the user signature with the notarized signature.

However, Kwak teaches a similar system for signing or notarizing a document (see abstract).  Kwak teaches a notarization printer configured to emboss a document with a notarization symbol, and further configured to emboss the document in response to comparing the user signature with the notarized signature (Kwak [0021]-[0023] where the user is only allowed access to the document …following the presentation of the appropriate identification…[0021] and following this, the notary seal may be applied to a document by a printer, as in [0023]). 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola, Lacey, and Krishnan to incorporate a notarization printer as taught by Kwak because this would provide a manner for providing a document to a party (Kwak [0024]), thus aiding the user by providing a needed notarized document.

Triola, as modified by Lacey, Krishnan, and Kwak, discloses a system for managing digital transactions including executing contracts (see abstract).  Triola, as modified by Lacey, Krishnan, and Kwak, does not disclose a first set of software instructions configured to identify a signature identity associated with the document to be notarized based on the scan of the document to be notarized, and further configured to compare the user signature with a notarized signature associated with the scanned, notarized version of the document.2 of 11EAST\1 66371486.1Application Serial No. 16/030,362Docket No.: 359025-100089 

However, Bialostok teaches a similar system for electronically journaling notarial acts (see abstract).  Bialostok teaches a first set of software instructions configured to identify a signature identity associated with the document to be notarized based on the scan of the document to be notarized, and further configured to compare the user signature with a notarized signature associated with the scanned, notarized version of the document2 of 11EAST\1 66371486.1Application Serial No. 16/030,362Docket No.: 359025-100089 Client Ref. P2352-US(Bialostok [0020][0053][0061][0062], claim 17 …utilizing camera 122 (or other scanning capabilities of mobile device 120 notary 150 electronically creates a record of the identification 146, presented by signer 142 at the notarial act…[0061] and …comparing, using the configured processor, the electronic version of the particular individual's signature to another electronic signature obtained from the government-issued identification using the mobile device…[claim 17] and …the various methods and systems described herein can be configured to require one or more verifications (such as against one or more databases, such as the government database referenced above) prior to enabling a certification of one or more documents and/or transactions such as notarial acts[0062]), wherein the user identifier is a license (Bialostok [0033][0061], claim 17 …drivers’ license..[0061]). 

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola, Lacey, Krishnan, and Kwak to incorporate comparing the information as taught by Bialostok because this would provide a manner for verifying an individual’s identity (Bialostok at claim 17), thus aiding the user by providing desired information.

Triola, as modified by Lacey, Krishnan, Kwak, and Bialostok, discloses a system for managing digital transactions including executing contracts (see abstract).  Triola, as modified by Lacey, Krishnan, Kwak, and Bialostok does not disclose a document feeder configured to receive the document to be notarized; and scan the document to be notarized after the document feeder receives the document to be notarized.

However, Macciola teaches a complementary system for processing digital images.  Macciola teaches a document feeder configured to receive the document to be notarized; scan the document to be notarized after the document feeder receives the document to be notarized (Macciola [0498] For example, upon receiving a transmit data command from the mobile device, the mobile scanner may scan one or more documents, e.g. documents positioned in an automatic document feeder (ADF) of the mobile scanner[0498]); and wherein . . . the document feeder . . . [and] the scanner . . . are integrated with the notarization device (Macciola [0498] ...the mobile scanner may scan one or more documents, e.g. documents positioned in an automatic document feeder (ADF) of the mobile scanner[0498]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola, Krishnan, Kwak, and Bialostok to incorporate a document feeder and scanning the document as taught by Macciola because this would provide a manner for receiving data (Macciola [0498]), thus aiding the user by providing desired information.

Triola, as modified by Lacey, Krishnan, Kwak, and Bialostok, discloses a system for managing digital transactions including executing contracts.  Triola, as modified by Lacey, Krishnan, Kwak, and Bialostok does not disclose wherein a human notary public is not involved in embossing the document in response to comparing the user signature with the notarized signature.

However, Raduchel teaches a similar system for electronic document notarization.  Raduchel teaches wherein a human notary public is not involved in embossing the document in response to comparing the user signature with the notarized signature (Raduchel 2:40-3:39 where an electronic notarization service is provided which does not involve a human notary public and further, Examiner notes that the lack of involvement of a human notary public does not affect the structure of the device or the steps of the method, and therefore, receives little patentable weight – see MPEP 2111.04).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola, Lacey, Krishnan, Kwak, Bialostok, and Macciola to incorporate obtaining images and wherein a human notary public is not involved as taught by Raduchel because this would provide a manner for electronic notarization of a document (Raduchel 2:40-51), thus aiding the user by performing a desired service.

Claims 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Triola (US 20120072837), in view of Lacey (US 20150095352), in view of Krishnan (US 20050289079), in view of Kwak (US 20080243528), in view of Bialostok et al. (US 20130325728), in view of Macciola et al. (US 20130182002), in view of Raduchel (US 10122535), and further in view of Kursun et al. (US 20180288040).

Referring to claim 5:
Triola discloses receive a plurality of images of the user from the image sensor (Triola [0080]-[0082] and Fig. 1 In step 216 the identification of all parties is authenticated. This can occur in a number of ways, including but not limited to on-line digital signature, thumb-print, voice, video fingerprint, retinal scan, video signature authentication, video recording of transactions, digital certificate authentication, etc. Steps 214-216 can be performed, e.g., by the identification and authentication module 6 of FIG. 1[0082] where, in order to perform the identification via video recording, a plurality of images would be received).

Triola, as modified by Lacey and Krishnan, discloses compare the physical characteristic to stored user information to identify a match (Krishnan [0021][0104] ...the identification information may include one or more of a name...[0021] and If, in step 1010, the received biometric information does match the stored biometric information, the identity verification system may report that the participant identity is verified. In some embodiments of the invention, the identity verification system may report that the participant identity is verified only if the received identity information matches the stored identity information and the received biometric information matches the stored biometric information[0104]).

Triola, as modified by Lacey, Krishnan, and Kwak discloses wherein the emboss signal sent to the notarization printer is based on identifying the match (Kwak [0021]-[0023] where the user is only allowed access to the document …following the presentation of the appropriate identification…[0021] and following this, the notary seal may be applied to a document by a printer, as in [0023]).

Triola, as modified by Lacey, Krishnan, Kwak, Bialostok, Macciola, and Raduchel discloses a system for managing digital transactions including executing contracts.  Triola, as modified by Lacey, Krishnan, Kwak, Bialostok, Macciola, and Raduchel does not disclose analyze the plurality of images to identify a physical characteristic of the user comprising at least one of a tattoo, a scar, and a user gait, wherein the physical characteristic is used to verify the user. 

However, Kursun teaches a similar system for a biometric authentication-based electronic notary public (abstract).  Kursun teaches analyze the plurality of images to identify a physical characteristic of the user comprising at least one of a tattoo, a scar, and a user gait, wherein the physical characteristic is used to verify the user (Kursun [0056][0071][0089][0115] In one embodiment, the server and/or mobile device may authenticate the user based on the collected data during the session by calculating a matching score between the collected data and stored data of the user, such as the user's profile. In one embodiment, the matching may be based on multiple biometric modalities including, for example, face, voice, signature, iris, gait, palm print, fingerprint, hand, vein, behavioral biometrics, etc.[0115]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola, Lacey, Krishnan, Kwak, Bialostok, Macciola, and Raduchel to incorporate identifying a user by a physical characteristic as taught by Kursun because this would provide a manner for authenticating the user (Kursun [0071]), thus aiding the user by providing increased security.

Referring to claim 6:
Triola, as modified by Lacey, Krishnan, Kwak, Bialostok, Macciola, Raduchel, and Kursun disclose wherein the physical characteristic comprises a walking gait (Kursun [0056][0071][0089][0115] In one embodiment, the server and/or mobile device may authenticate the user based on the collected data during the session by calculating a matching score between the collected data and stored data of the user, such as the user's profile. In one embodiment, the matching may be based on multiple biometric modalities including, for example, face, voice, signature, iris, gait, palm print, fingerprint, hand, vein, behavioral biometrics, etc.[0115]).

Claims 7 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Triola (US 20120072837), in view of Lacey (US 20150095352), in view of Krishan (US 20050289079), in view of Kwak (US 20080243528), in view of Bialostok et al. (US 20130325728), in view of Macciola et al. (US 20130182002), in view of Raduchel (US 10122535), and further in view of Heaven (US 20020188854).

Referring to claim 7:
Triola discloses wherein the processing further comprises: 

receive additional biometric data from the biometric sensor (Triola [0069][0082][0118] …personal identification authentication, such as on-line digital signature, thumb-print, retinal scan, video signature authentication, audio and visual authentication, recording and storage, digital certificate authentication, and the like…[0069]); 

transmit the additional biometric data to the server (Triola [0080]-[0082] and Fig. 1 In step 216 the identification of all parties is authenticated. This can occur in a number of ways, including but not limited to on-line digital signature, thumb-print, voice, video fingerprint, retinal scan, video signature authentication, video recording of transactions, digital certificate authentication, etc. Steps 214-216 can be performed, e.g., by the identification and authentication module 6 of FIG. 1[0082] where the Submitter/Recipient is shown at 12, 14, and N in Fig. 1 and the ID and Authentication Module is shown at 6 and where the information would pass through the internet, as shown in Fig. 1, to be transmitting from Submitter/Recipient at 12, 14, and N to Module 6); 

receive additional processed biometric data, the additional processed biometric data comprising information relating to an additional user identity (Triola [0080]-[0082] and Fig. 1 where, in order to perform the authentication, Module 6 must receive the biometric data from Submitter/Recipient 12, 14, and N); and

receive additional user identification data, the additional user identification data relating to the additional user identity (Triola [0080] …e-mail addresses of the Recipient(s)…[0080]).

Triola, as modified by Lacey and Krishnan, discloses compare the additional processed biometric data and the additional user identification data (Krishnan [0104] If, in step 1010, the received biometric information does match the stored biometric information, the identity verification system may report that the participant identity is verified. In some embodiments of the invention, the identity verification system may report that the participant identity is verified only if the received identity information matches the stored identity information and the received biometric information matches the stored biometric information[0104] where the received identity information is interpreted as the user identification data and the stored identity information is interpreted as the signature identity).

Triola, as modified by Lacey, Krishnan, Kwak, Bialostok, Macciola, and Raduchel, discloses a system for managing digital transactions including executing contracts.  Triola, as modified by Lacey, Krishnan, Kwak, Bialostok, Macciola, and Raduchel, does not disclose based on comparing the additional processed biometric data and the additional user identification data, send display information to the display, the display information relating to a failure to authenticate an additional user relating to the additional user identification data.

However, Heaven teaches a similar system for using biometric data to confirm a user’s identity (see abstract).  Heaven teaches based on comparing the additional processed biometric data and the additional user identification data, send display information to the display, the display information relating to a failure to authenticate an additional user relating to the additional user identification data (Heaven [0030] If no biometric match is found, the user is prompted to re-enter the data (step 70-13), and if a predetermined number of attempts fail to produce a match, a help message is displayed advising the user that he/she will not be authorized[0030]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Triola, Lacey, Krishnan, Kwak, Bialostok, Macciola, and Raduchel to incorporate comparing biometric data and displaying a failure to authenticate message as taught by Heaven because this would provide a manner for advising the user (Heaven [0030]), thus aiding the user by providing desired information.

Referring to claim 14:
Claim 14 is rejected on the same basis as claim 7.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.

Examiner thanks Applicant for providing support for the amendments.

Claim Rejections – 35 USC 101
Step 2A – Prong 1
Applicant argues that the claims are not directed to an abstract idea, as the claims require a combination of hardware, software, and mechanical systems.  Examiner respectfully disagrees.  The inclusion of hardware, software, and mechanical systems does not exclude the inclusion of an abstract idea.  

Step 2A – Prong 2
Applicant argues that the claims recite additional elements that integrate the abstract idea into a practical application.  Applicant provides claim 21’s display, logic, and printer as examples of additional elements.  As above, the display and printer are conventional computer components and do not integrate the abstract idea into a practical application.  As to the logic, it is directed to the abstract idea of notarization and therefore, is not an additional element.  Applicant further argues that the device itself performs the notarization.  At most, this provides for automation of a process previously performed by hand, which is not enough to integrate the abstract idea into a practical application.  See MPEP 2106.05(a); see also Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) (using a generic computer to process an application for financing a purchase is not sufficient to show an improvement in computer functionality), and LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential) (speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application is not sufficient to show an improvement in computer functionality).

Further, Applicant argues that the claims offer specific and narrow limitations regarding automated notarization that are allegedly not found in conventional computers, specifically, an electronic device including a notarization printer that embosses a document to be notarized.  Examiner notes that the printer is functionally claimed and there are no drawings or further description of the printer in the Specification (see Specification [0047] which describes the notary printer as possibly being a mechanical stamp or embossing printer, and at least Figs. 2 and 4 only show the printer as a box) which provide details for an improvement to a printer.  In other words, nothing in the Specification shows that the printer is anything other than an off-the-shelf printer which includes a notary stamp.  Therefore, there is no technological improvement to the printer (or any other technology).  

Step 2B
	A. Improvements to Another Technology or Technical Field
Applicant then argues that the claims amount to significantly more in that the claims include an improvement to another technology or technical field, in that the system involves “unique components . . . that do not exist in conventional computer devices” (Remarks, page 17).  As discussed above, there is no evidence that these components are unique.  Applicant further argues that the claimed invention enables an individual to notarize a document without the need for involvement of other persons.  Examiner respectfully disagrees that this is an improvement to a technical field.  At most, this is merely an alleged improvement to the abstract idea of notarizing documents.

	B. Adding a specific limitation other than what is well-understood, routine, and conventional
Applicant also argues that the claims include limitations that are not well-understood, routine, and conventional, specifically in that it was unconventional that a single notarization device includes “all the various components recited.” (Remarks, page 18).  This amounts to an argument that, if a 103 rejection is used for a set of claims, it cannot be abstract.  Such an argument has no basis in law.  

Applicant then compares the claims to Bascom which provided an improvement to technology in that it improved the performance of the computer itself by associating a request for Internet content with a specific individual account faster.  See Bascom Global Internet Servs., Inc. v. AT&T Mobility, LLC,  827 F. 3d 1341, 1349.  Unlike Bascom, there is no improvement to the computer itself. 

Applicant then argues that there is no evidence that the claims provide limitations which are well-understood, routine, and conventional “because the claims when considered as a whole do not recite ‘well-understood, routine, and conventional’ technology” (Remarks, page 19).  However, Examiner has provided evidence in the 101 rejection, supra, that the additional elements are considered well-understood, routine, and conventional (as required by Berkheimer).  Examiner further notes that Berkheimer does not require that the claims be considered as a whole when providing this evidence.

Claim Rejections – 35 USC 112
Examiner notes that while there is no notary public involved in the transaction, there is at least a first user, who is presumed to move the physical document from the scanner to the embosser.  Therefore, Examiner does not provide a 112 rejection based on the idea that there is no clear way, other than user intervention, to move the physical document from one component to another as needed.

Claim Rejections – 35 USC 103
Applicant argues the prior art does not disclose a notarization device that includes all of the various components recited in the claims.  This amounts to arguing against the references individually, while the rejection is based on a combination of references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See also MPEP 2145.

To the extent that Applicant is arguing against the number of references, Examiner notes that Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner has provided motivation for combining each of the prior art references in the rejection (see above).

As to the allegations that Kwak teaches away from the present disclosure (by involving a notary), a “reference will teach away if it suggests that the line of development flowing from the reference's disclosures is unlikely to be productive of the result sought by the applicant.” In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994).   Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Kwak does not criticize, discredit, or otherwise discourage automated notarization in any way.  Therefore, Kwak does not teach away from the invention.

Contact
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. www.notarize.com, as found on the wayback machine, 30 May 2017 – describes online notary service.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday: 9-6:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689